 644DECISIONSOF NATIONALLABOR RELATIONS BOARDIndependent herein,are labor organizations within the meaning of Section 2(5)of the Act,admitting to membership employees of the Respondent.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,as detailed above, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)( I) of the Act.4.By refusing to hire applicants who filed charges against it, Respondent hasviolated Section8 (a) (4) of the Act.5,The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Hy Greenspunand HarryBraymes,t/a Liberty Food Distribu-torsandWarehouse Employees Union,Local 730, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 5-CA-0301. September 18, 1963DECISION AND ORDEROn July 11, 1963, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that theyceaseand desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter the Respondents filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in the present case was issued on December 31, 1962, upon chargesfiled by Warehouse Employees Union,Local 730, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, herein called the144 NLRB No. 68. LIBERTY FOOD DISTRIBUTORS645Union.'As amended at the hearing, it alleges that the Respondents, Hy Greenspunand Harry Braymes, trading as Liberty Food Distributors, committed unfair laborpractices affecting commerce within the meaning of Sections 8 (a) (1) and (5) and2(6) and (7) of the National Labor Relations Act, as amended (29 U.S.C., sections151 et seq.)by refusing to bargain in good faith with the Union as the duly certifiedexclusive bargaining representative of an appropriate unit of the Respondents' em-ployees within the meaning of Section 9(a) and (b) of the Act. Specifically, thecomplaint, as amended, asserts that on and since about May 14, 1962, the Respond-ents "negotiated with the Union in bad faith and with no intention of entering intoany final or binding collective-bargaining agreement, by among other acts, unilaterallygranting wage increases to employees in the unit, thereby by-passing the collective-bargaining representative and by unreasonably delaying negotiations."In their answer, the Respondents deny the commission of the unfair labor prac-tices alleged by the complaint.They further assert that the Respondents have"bargained with the Union and will continue to bargain with the Union"; that theyhave "met with the Union when requested and replied to every letter or proposal";and that "no [wage] increases were given which were not promised prior to thetime the Union indicated its interest in organizing these employees and which werenot part of an established program."Pursuant to notice, a hearing was held at Washington, D.C., on April 4, 1963,before Trial Examiner William F. Scharnikow.The General Counsel and theRespondents appeared by counsel and the Union by its representatives, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues.Although advised of their rights todo so, none of the parties submitted oral argument at the hearing or a brief sincethe hearing closed.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondents are a partnership maintaining their place of business in Brent-wood, Maryland, where they are engaged in the wholesale distribution of foodstuffs.During a representative 12-month period, the Respondents transported goods andmaterials of a value exceeding $50,000 from their place of business to points outsidethe State of Maryland.I find that the Respondents are engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act for the Board to entertainjurisdiction in the present case.II.THE LABOR ORGANIZATION AND ITS STATUS AS EXCLUSIVE BARGAINING REPRESENTATIVEOF AN APPROPRIATE UNIT OF THE RESPONDENTS' EMPLOYEESWarehouse Employees Union, Local 730, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (herein called the Union) is alabor organization within the meaning of Section 2(5) of the Act.On December 20, 1961, in accordance with the results of an election conductedby the Board's Regional Director upon the Union's petition and the Respondents'and Union's consent in Case No. 5-RC-3682,2 the Board certified that the Unionhad been designated and selected as collective-bargaining representative by a ma-jority of the Respondents' employees and was therefore the exclusive bargainingrepresentative of all employees in an appropriate bargaining unit consisting of allemployees employed by the Respondents at their Brentwood, Maryland, warehouse,but excluding all office clerical employees, watchmen, guards, professional em-ployees, and supervisors as defined in the Act.Upon the facts and determination thus certified by the Board in Case No. 5-RC-3682 on December 20, 1961, and upon my conclusion from the evidence that theRespondents refused to bargain with the Union in violation of Section 8(a) (5) ofthe Act during the year following the Board's certification, I conclude that on andat all times since December 20, 1961, the Union has been, and is, the exclusive bar-'The charges were filed on November 13, 1962, and served on the Respondents on No-vember 14, 1962.The complaintwas Issuedon December 31, 1962, and served onJanuary 2, 1963.2None of the proceedings in Case No. 5-RC-3682 have been published in the printedvolumes of the Board's Decisions and Orders. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining representative of all the Respondents' employees in the aforesaid appropriatebargaining unit, within the meaning of Section 9(a) and (b).3III.THE UNFAIR LABOR PRACTICESOn January 5, 1962, Henry G. Butler, the Union's secretary-treasurer, mailed aform of proposed contract to the Respondents and, in the letter accompanying theform, requested a conference on January 11. In a letter to Butler dated January 19,Morris D. Schwartz, the Respondents' attorney, acknowledged receipt of the form ofagreement and informed Butler that "if you wish to discuss the situation of LibertyFood Distributors with me, I would be happy to arrange a mutually satisfactoryappointment."On January 26, and again on February 13, Butler met with Attorney Schwartz atthe latter's office and discussed the terms of the contract proposed by the Union aswell as a list of the Respondents' employees, showing their hourly rates and the hoursthey workedOn February 20, Attorney Schwartz informed Butler by letter that hewas "willing to recommend" a 2-year contract "based upon the present wages andhours, health and welfare to cost no more than $400 per year," and providing for fiveholidays and annual vacations of 1 week or 2 weeks for all employees dependingupon whether their respective periods of service with the respondents were less ormore than 5 years. Schwartz ended his letter with the statement: "If you can proceedwith this proposition, which is the best I am able to make at this time, please let meknow and we can get together to work out all the other details "The members of the Union, however, rejected this "proposition" and on March 16Butler wrote a letter to Schwartz setting forth the following specific counterproposals:(1) a health and welfare plan at an hourly cost of 5 cents; (2) paid vacations of 1and 2 weeks after 1 and 3 years' service, respectively; (3) eight paid holidays; (4)initial hourly pay rates of $1.82 for truckdrivers and $1.70 for warehousemen, tobe increased to $1.99 and $1.86, respectively, on September 12, 1962; and (5) guaran-tees of a 40-hour, 5-day workweek, with overtime computed on a daily or weeklybasis, whichever was the higher. In passing, it should be noted that the Respondents'payroll records show that the highest hourly pay of any of the employees in thebargaining unit was then $1.42, and that the Union thus proposed initial pay increasesof 40 cents and more per hour.Butler concluded his letter of March 16 by saying:Iwould appreciate an immediate reply as this proposal is our last proposaland I have been given the authorization by the employees to use every lawfuleconomic measure should the Company refuse this proposal.Please do not accept this as a threat but rather a fact and I trust that yourclients will see the wisdom and authorize you to complete the negotiations andsign a contract.After mailing this letter, Butler made several telephone calls to Schwartz. In thefirst of these telephone conversations, Schwartz said his clients were out of town.On March 27, however, he told Butler his clients returned but "were not in any posi-tion to make a greater offer than the one previously rejected by the members of theunion."Butler thereupon suggested calling in "the Federal Mediation and Concilia-tion Service" and Schwartz demurred "because the Federal Mediation and Con-ciliation Service could not pick up the company's losses."Upon Butler's request,Schwartz agreed to contact his clients but said "he felt reasonably sure the [Respond-ents'] offer would not be changed."But the Union received no further word from the Respondents or from Schwartzand, in the second week in May, Butler visited the Respondents' warehouse, in-troduced himself to Respondent Greenspun, and said the Union "wanted a meetingright away . . . to enter negotiation."Greenspun said that the Company "could notafford a union," that Butler "could wait six months and then come back," and,according to Butler's testimony which I credit, "pleaded" with Butler "not to pushthe issue [because] the men were happy and he could not afford to give any moremoney but we could contact his lawyer."On June 13, 1962, having had no further word from the Respondents or Schwartz,Butler wrote another letter to Schwartz, stating that the Union was dropping itsrequest for a health and welfare plan and proposing, instead, a 10-cent-an-hour wageincrease for the period of a 2-year contract.On the next day, June 14, Schwartz replied to Butler with the following letter:I have your letter of June 13, 1962, advising me that you will accept theproposal in my letter of February 20, 1962, with some minor changes, partic-3Ray Brooks v. N.L.R.B.,348 U S. 96;Franks Bros Companyv.V.L.R B.,321 U.S. 702. LIBERTY FOOD DISTRIBUTORS647ularly an across-the-board increase of 10 cents an hour for the two-year periodin lieu of the Health and Welfare.You will recall that my letter of February 20 offered a two-year contractbased on present wages and hours and certain specifications relative to vacationsand holidays.On March 16, 1962, you replied to my letter of February 20,and after a brief discussion on the phone, you told me you were drafting acontract which could be submitted to cover all the details, and I have been wait-ing for that draft since early April or May.Is your letter of June 13, 1962, a departure from the procedure you suggestedor am I still supposed to receive a draft of the proposed contract?On June 15, immediately upon receipt of Schwartz' letter, Butler forwarded toSchwartz a complete list of the Union's amendments of the contract proposal it hadoriginally sent to the Respondents on January 5, including a proposal for a 10-cent-per-hour increase.On June 26, 1962, 11 days later, Schwartz wrote toButler:Before presenting the amendments you sent me on June 15, 1962, I wish topoint out that this proposal varies from my letter of February 20, 1962, in that,although it eliminates health and welfare, it provides for a 10-cent per houracross-the-board increase.Iwould like to know whether this is firm or negotiable.To this, Butler replied to Schwartz by letter on June 29 that the 10-cent-per-hourincrease proposed by the Union was "a negotiable item."Then, hearing nothingfrom Schwartz, Butler telephoned Schwartz on July 20. Schwartz said "his clientshad returned again and [their] offer was no different."On August 29, however, Schwartz wrote Butler an inquiry as to whether "theUnion would be agreeable to a 5-cent per hour increase without a health and welfarecontribution" by the Respondents under a contract for "six months without automaticrenewal."Although Schwartz stated that the Respondents would accept the "arbi-tration clause" set forth in the form of contract submitted by the Union, he rejectedthe Union's proposals as to hours of work, holidays, vacations, union security, sickleave, checkoff, and the designation of one of the employees as a "shop steward."On September 11 Butler wrote Schwartz, stating that he would recommend accep-tance of a 5-cent-per-hour increase under a contract extending to January 19, 1963,and from year to year thereafter absent a terimnating notice from either party to theother on the preceding November 19. In this letter, Butler also modified the Union'sproposals with respect to the other matters referred to by Schwartz in his letter ofAugust 29.On September 14 Schwartz replied to Butler by letter bearing that date and, withoutany reference to the wage proposal of a 5-cent-per-hour increase, stated that "myclients are not agreeable" to the other elements of the Union's last proposal.On October 2 Butler was informed by one of the employees that the Respondenthad given raises to the employees.On the following day, October 3, Butler visitedSchwartz at his office and told Schwartz he had just learned that the employees hadreceivedincreasesof from 14 cents to 26centsper hour and that the Union intendedto file unfair labor practice charges unless it could reach an agreement with theRespondents "satisfactory to the employees."Schwartz said he did not think theraises had been "that much" and asked Butler whether, in any event, the raises given"would be considered in any wage increase that [might] be contained in the contract."Butler rejected this suggestion, saying "that any increase granted [in the contract]would be over and above any increase recently granted the employees of LibertyFood."The Respondents' payroll records show that on September 8 wage increases rang-ing from 5 cents to 26 cents an hour had in fact been given to each of the Respond-ents' seven employees in the bargaining unit, and that in some instances guaranteedovertime work had been increasedOne of the employees was raised 26 cents perhour; 4 one was raised 15 cents per hour; 5 four were raised 14 cents; 6 and theseventh employee, who had returned to work after a 3-month absence, was raised5 cents per hour.?Thus, without notice to, or consultation with, the Union withwhom it was bargaining on the wage issue and whom it had only recently askedwhether a 5-cent-per-hour increase would be "agreeable," the Respondents had raised4W. Casey5 John Contee8 James L Miles,William B Butler,Leroy Snowden,and Thomas1V ProctorGeorge D. Brown. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDthe wages of six of its seven employees by more than 14 cents per hour and one ofthem by 26 cents per hour.Contrary to the allegation of the Respondents' answer, it appears from the testi-mony of Respondent Hy Greenspun that none of these increases had been promisedto any of these employees before the Union had begun its attempts to bargain ontheir behalf.From Greenspun's testimony, it also appears clear that there was noexistent practice of granting periodic wage increases which might conceivably havebeen regarded by the Respondents as requiring the September 1962 increases.Andit is also clear, as I have noted, that the Respondents never gave the Union anynotice of its intention of granting the increases, much less an opportunity to bargainconcerning the amount of the increases.In short, on September 8, 1962, the Respondents unilaterally increased the wagesof six of the seven employees in the bargaining unit by amounts ranging from14 cents to 26 cents per hour although, over a period of more than 6 months of"negotiations," their attorney had succeeded in having the Union reduce its wagerequest to a 5-cents-an-hour increase.By this unilateral action in excess of anyoffer made to the Union, the Respondents openly ignored and undercut the exclusivebargaining authority which the employees had given to the Union, obstructed theUnion's attempt to bargain on behalf of the employees, and thereby failed and re-fused to bargain with the Union in the good faith required by the Act.8Further-more, upon consideration of this and all the other facts in the case, it appears thatthe Respondents, through the conduct of their attorney as well as through RespondentGreenspun's oral remarks to Union Secretary Butler in May 1962, deliberatelydelayed negotiating on the wage issue and thereby made unlikely any prospect ofagreement on any of the bargaining issues by failing to reply within a reasonabletime to the Union's written or telephone communications of March 16, March 27,and June 29; by quibbling as to the firmness or negotiability of the Union's10-cents-an-hour offer of June 13; and, finally, by soliciting and then completelyignoring the Union's 5-cents-an-hour offer of September 11, by which time, inciden-tally, the Respondents had already unilaterally granted wage increases of from 14cents to 26 cents per hour to six of the seven employees in the bargaining unit with-out informing the Union.Accordingly, I find and conclude that, by thus delayingnegotiations as well as by their unilateral grant of the wage increases of September 8,1962, the Respondents have continuously failed and refused to bargain with theUnion in good faith since at least May 15, 1962, and have thereby committed un-fair labor practices within the meaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Respondents set forth in section I, have a close,intimate, and substantial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondents have engaged in unfair labor prat-,tices within the meaning of Section 8(a)(5) and (1) of the Act, I will recommendthat they cease and desist therefrom and take certain affirmative action in order toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Warehouse Employees Union, Local 730, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America (herein called the Union)is a labor organization within the meaning of Section 2(5) of .the Act.2.All employees employed by the Respondents, Hy Greenspun and HarryBraymes, trading as Liberty Food Distributors, at their Brentwood, Maryland, ware-house, but excluding all office clerical employees, watchmen, guards, professionalemployees, and supervisors as defined in the Act, have constituted, and now con-stitute, a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.3The above-named Union was on December 20, 1961, and since that date hasbeen at all times, the exclusive representative of all employees in the aforesaid ap-8N L R B v Benne Katz, d/b/e Williamsburg Steel ProductsCo , 369 U S. 736 LIBERTY FOOD DISTRIBUTORS649propriate unit for the purposes of collective bargaining within the meaning ofSection 9(a) ofthe Act.4.By refusing,on and sinceMay 15,1962, to bargain collectively in good faithwith the above-named Union as the exclusive representative of their employeesin the aforesaid appropriate unit, the Respondents have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act.5.The aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case,it is recommended that the Respondents HyGreenspun and Harry Braymes, trading as Liberty Food Distributors, their agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours,and other terms and conditions of employment,withWarehouse Employees Union,Local 730, International Brotherhood of Teamsters,Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative of all employees in the followingappropriate unit:All employees employed by the Respondents at their Brentwood, Maryland,warehouse,but excluding all office clerical employees,watchmen,guards, profes-sional employees,and supervisors as defined in the Act.(b)Changing or effecting new wage rates or otherwise altering the working con-ditions of their employees in the appropriate unit without giving notice to and con-sulting with the above-named Union.(c) In any like or related manner refusing to bargain collectively with the saidUnion as the exclusive representative of all the employees in the appropriate unit.2.Take the following affirmative action which it is found will effectuate thepolicies ofthe Act-(a)Upon request,bargain collectively with the above-named Union as the ex-clusive representative of all employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b) Post at their warehouse at Brentwood,Maryland, copies of the attached noticemarked"Appendix." 9Copies of said notice, to be furnished by the RegionalDirector for the Fifth Region,shall, after being duly signed by the Respondents,be posted by them immediately upon receipt thereof and be maintained by them for60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondents that said notice is not altered,defaced,or coveredby any othermaterial.(c)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsthe Respondents have taken to comply herewith.la91f this Recommended Order be adopted by the Board,thewords"A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the noticeIf the Board'sOrder is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words"A Decree ofthe United States Court of Appeals,Enforcing an Order" for the words"A Decisionand Order."10 If this Recommended Order be adopted by the Board, this provision shall be modifiedto read:"Notify the Regional Director for the Fifth Region, in writing,within 10 daysfrom the date of this Order,what steps the Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Warehouse Employees Union,Local 730, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,as the exclusive representative of the employees in thebargaining unit described below. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTrefuse to bargain collectivelywith said labororganization asthe exclusive representative of the employees in the bargaining unit describedbelow,by changing or effecting new wage rates,or otherwisealtering the work-ing conditions of our employees in the appropriate unit without giving noticeto and consulting with the said labor organization.WE WILLNOT in any like or related manner refuse to bargaincollectivelywithsaid labor organization as the exclusive representative of the employees inthe bargaining unit describedbelow withrespect to rates of pay, wages, hoursof employment,and other conditions of employment,and if anunderstandingis reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All employees employed byus at ourBrentwood, Maryland, warehouse,but excludingall office clerical employees, watchmen,guards, professionalemployees,and supervisors as definedin the Act.HY GREENSPUN AND HARRY BRAYMES,T/A LIBERTY FOOD DISTRIBUTORS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any other material.Employees may communicatedirectly withthe Board'sRegionalOffice, 707 NorthCalvert Street,Baltimore,Maryland, Telephone No. 752-8460, Extension 2100, ifthey haveany questions concerning this notice or compliancewith its provisions.FortWorth Poultry & Egg Co., d/b/a American Poultry andEgg CompanyandGeneral Drivers and Helpers Local UnionNo. 657, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of AmericaFortWorth Poultry&Egg Co., d/b/a American Poultry andEgg CompanyandGeneral Drivers and Helpers Local UnionNo. 657,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases Nos. 23-CA-1492 aid 23-RC-1949. Septem-ber 18, 1963DECISION AND ORDEROn June 21, 1963, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.The TrialExaminer also found that certain of the above unfair labor practicesengaged in by the Respondent affected the results of the Board electionin the above-captioned representation case and recommended that thesaid election be set aside and that a new election be held at such timeas the Regional Director for the Twenty-third, Region deems thatcircumstances permit the employees a free choice of a bargainingrepresentative.He further found that the Respondent had not en-gaged in certain other unfair labor practices alleged in the complaint144 NLRB No. 67.